Exhibit 10.8

 

PHOTOWORKS, INC.

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made as of February 16,
2005, by and between PhotoWorks, Inc., a Washington corporation (the “Company”),
and the undersigned holders of the Company’s Series A Preferred Stock listed on
Exhibit A attached hereto (collectively, “Holders” and each individually, a
“Holder”).

RECITALS

A.        The Holders hold the number of shares of the Company’s Series A
Preferred Stock set forth opposite their name on Exhibit A (the “Series A
Shares”).

B.         Pursuant to this Agreement, the Series A Shares will be canceled and,
in exchange therefor, the Holders will be issued shares of the Company’s Common
Stock at the rate of 1,383.1259 shares of Common Stock for each Series A Share,
for an aggregate of 20,746,885 shares of Common Stock (the “Exchange Shares”),
subject to adjustment as set forth herein.

C.         The parties intend that the exchange of the Holders’ Series A Shares
for the Exchange Shares be subject to the terms and conditions of this
Agreement.

AGREEMENT

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.          Exchange. Subject to the terms and conditions of this Agreement, the
Company will issue to each Holder on the Exchange Date (as defined below), and
each Holder will receive from the Company, that number of Exchange Shares as
indicated on Exhibit A. Each Holder hereby acknowledges that each of the Series
A Shares he/she/it holds shall be canceled in exchange for the Exchange Shares
(the “Exchange”). The term “Exchange Shares” shall also include all securities
received in replacement of or in connection with the Exchange Shares pursuant to
stock dividends or splits, combinations, all securities received in replacement
of the Exchange Shares in a recapitalization, merger, reorganization, exchange
or the like, and all new, substituted or additional securities or other
properties to which a Holder is entitled by reason of such Holder’s ownership of
the Exchange Shares.

If the outstanding shares of Common Stock shall be increased by stock dividend
payable in Common Stock, stock split, subdivision, or other similar transaction
occurring after the date of this Agreement into a greater number of shares of
Common Stock, concurrently with the effectiveness of such event, the number of
Exchange Shares to be issued for each Series A Share shall proportionately be
increased in proportion to the increase in the outstanding number of shares. If
the outstanding shares of Common Stock shall be decreased by reverse stock
split,

 

SE 2098995 v1

 



 

combination, consolidation, or other similar transaction occurring after the
date of this Agreement into a lesser number of shares of Common Stock,
concurrently with the effectiveness of such event, the number of Exchange Shares
to be issued for each Series A Share shall be proportionately decreased in
proportion to the decrease in the outstanding number of shares of Common Stock.

If the Common Stock shall be changed into the same or a different number of
shares of any other class or classes of stock, whether by capital
reorganization, reclassification, merger, consolidation, share exchange, sale of
all or substantially all of the Company’s assets or otherwise, concurrently with
the effectiveness of such reorganization or reclassification, the Exchange
Shares to be issued for each Series A Share shall be proportionately adjusted
such that upon exchange, the Holder shall receive, in lieu of the number of
Exchange Shares that the Holder would otherwise have been entitled to receive, a
number of shares of such other class or classes of stock equivalent to the
number of Exchange that the Holder would have received had the Exchange
contemplated by this Agreement taken place immediately before that change.

2.              Closing. The Exchange shall occur at the principal office of the
Company simultaneously with the occurrence of the Second Closing (as such term
is defined in that Convertible Note, Warrant and Common Stock Purchase Agreement
dated as of even date herewith among the Company and certain parties listed on
the signature pages thereto (the “Purchase Agreement”)) (such date being
hereinafter referred to as the “Exchange Date”). In accordance with the terms
and provisions of the Purchase Agreement, the Second Closing shall occur within
10 business days of the approval of the Recapitalization Proposal (as such term
is defined in the Purchase Agreement) by the Company’s shareholders. On the
Exchange Date, the Company will deliver to each Holder a certificate
representing such Holder’s Exchange Shares against surrender of certificates
representing the cancelled Series A Shares. At the Second Closing, the Company
agrees to deliver to the Holders an opinion dated as of the Second Closing and
attached to the Purchase Agreement as Exhibit 4.1(f).

3.              Investment and Taxation Representations. In connection with the
Exchange, each Holder represents to the Company the following:

(a)               Holder is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Exchange Shares.
Holder is acquiring the Exchange Shares for investment for his, her or its own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).

(b)               Holder understands that the Exchange Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Holder’s investment intent as expressed herein.

(c)               Holder understands that the Exchange Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Holder

 

-2-

SE 2098995 v1

 



 

must hold the Exchange Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
Holder acknowledges that the Company has no obligation to register or qualify
the Exchange Shares for resale. Holder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Exchange Shares, and requirements relating to the
Company which are outside of the Holder’s control, and which the Company is
under no obligation and may not be able to satisfy.

(d)               Holder represents that Holder has consulted any personal tax
consultants Holder deems advisable in connection with the Exchange and that
Holder is not relying on the Company or any of its employees for any tax advice.

(e)               Holder has not sold, transferred, pledged, encumbered or
otherwise disposed of his/her/its rights to the Series A Shares.

4.

Other Agreements; Representations and Warranties of the Company.

(a)               The Company and each Holder agree that the Exchange Shares
shall be subject to the Company’s Amended and Restated Investor Rights Agreement
February 16, 2005, and each Holder agrees to execute each such agreement as an
“Investor” thereto.

(b)               At all times during the pendency of this Agreement, the
Company shall reserve for issuance such number of shares of Common Stock or
other capital stock or securities as may be necessary to enable the Company to
issue the applicable Exchange Shares in exchange for all the outstanding Series
A Shares.

(c)               All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder, and the
authorization, issuance (or reservation for issuance), sale and delivery of
Exchange Shares has been taken or will be taken, and this Agreement constitutes
valid and legally binding obligations of the Company, enforceable in accordance
with its terms, except (A) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (B) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

(d)               The Exchange Shares that are being issued to the Holders
hereunder, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid, and nonassessable, and
will be free of restrictions on transfer other than restrictions on transfer
under applicable state and federal securities laws. Subject in part to the truth
and accuracy of each Holder’s representations set forth in Section 3 of this
Agreement, the offer and issuance of the Exchange Shares as contemplated by this
Agreement are exempt from the registration requirements of applicable state and
federal securities laws.

 

 

-3-

SE 2098995 v1

 



 

 

5.

Restrictive Legends and Stop-Transfer Orders

(a)               Legends. In addition to legends required by the agreements
contemplated by Section 4 above, the certificate or certificates representing
the Exchange Shares shall bear the following legends (as well as any legends
required by applicable state and federal corporate and securities laws): “THE
SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT (1) AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO (2) AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (3) THE COMPANY INDICATING IN WRITING THAT IT HAS OTHERWISE
SATISFIED ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”

(b)               Stop-Transfer Notices. Each Holder agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

(c)               Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Exchange Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Exchange Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Exchange Shares
shall have been so transferred.

(d)               Rule 144.The Company acknowledges that for purposes of
determining the holding periods of the Exchange Shares under Rule 144 of the
Securities Act, the Exchange Shares shall be deemed to have been acquired at the
same time as the Series A Shares surrendered for exchange hereunder.

6.

Miscellaneous

(a)               Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

(b)               Entire Agreement; Enforcement of Rights. This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

 

-4-

SE 2098995 v1

 



 

 

(c)               Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(d)               Construction. This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

(e)               Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by telegram or fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

(f)                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(g)               Successors and Assigns. The rights and benefits of this
Agreement shall inure to the benefit of, and be enforceable by the Company’s
successors and assigns. The rights and obligations of the Holders under this
Agreement may only be assigned with the prior written consent of the Company.

(f)                Termination.This Agreement shall terminate and be of no
further force or effect if the Second Closing does not take place by June 30,
2005.

(g)               Expenses. The Company agrees to pay the reasonable fees and
disbursements of counsel to Orca Bay Capital and Madrona Venture Partners in
connection with the negotiation of this Agreement in amount up to, but not in
excess of, $10,000 in the aggregate.

 

[Signature Page Follows]

 

-5-

SE 2098995 v1

 



Exhibit 10.8

 

 

The parties have executed this Share Exchange Agreement as of the date first set
forth above.

THE COMPANY:

 

PHOTOWORKS, INC.

 

 

By:

Philippe Sanchez

 

Name: Philippe Sanchez

 

Title: President and CEO

 

Address:

1260 16th Ave W

 

 

Seattle, WA 98119

 

 

HOLDERS:

 

ORCA BAY CAPITAL CORPORATION

 

By: /s/ Stanley B. MaCammon_______

Name: Stanley B. MaCammon

 

Title: President

 

Address:

PO Box 21749

 

 

Seattle, WA 98111

 

 

THE TAHOMA FUND, L.L.C.

 

By: /s/ Ross K. Chapin

 

Name: Ross K. Chapin

 

Title: Orca Bay Partners, Managing Member

 

Address:

1301 First Avenue, Suite 201

 

Seattle, WA 98101

 

 



 

SIGNATURE PAGE TO PHOTOWORKS, INC. SHARE EXCHANGE AGREEMENT

 



 

 

MADRONA VENTURE FUND I-A, L.P.

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director of Madrona Investment

 

Partners LLC, Its General Partner

 

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 

 

MADRONA VENTURE FUND I-B, L.P.

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director of Madrona Investment

 

Partner LLC, Its General Partner

 

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 

 

MADRONA MANAGING DIRECTOR FUND, LLC

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 



 

SIGNATURE PAGE TO PHOTOWORKS, INC. SHARE EXCHANGE AGREEMENT

 



 

 

TIM AND ALEXA CARVER

 

 

/s/ Tim Carver

Tim Carver

 

/s/ Alexa Carver

Alexa Carver

 

Address:

 

 

 

STANLEY MCCAMMON

 

 

/s/ Stanley McCammon

Stanley McCammon

 

Address:

 

 

 

AARON SINGLETON

 

 

/s/ Aaron Singleton

Aaron Singleton

 

Address:

 

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC. SHARE EXCHANGE AGREEMENT

 



Exhibit 10.8

 

 

EXHIBIT A

 

Schedule of Holders

 

 

Shareholder

Series A Shares

Common Stock

Exchange Shares

The Tahoma Fund, L.L.C.

 

7,800

10,788,382

Orca Bay Capital Corporation

 

1,980

2,738,589

Tim and Alexa Carver

 

100

138,312

Stanley McCammon

 

100

138,312

Aaron Singleton

 

20

27,662

Madrona Venture Fund I-A, L.P.

 

4,032

5,576,763

Madrona Venture Fund I-B, L.P.

 

465

643,153

Madrona Managing Director Fund, LLC

 

503

695,712

TOTAL

15,000

20,746,885

 

 

 

 

 

 